                                                   UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF CONNECTICUT


 ELIZABETH ANN SHAILER-SOLAK,
    Plaintiff,

        v.
                                                                    No. 3:16-cv-1681 (VAB)
 NANCY A. BERRYHILL,
 Acting Commissioner, Social Security
 Administration,
      Defendant.


       RULING AND ORDER ON MOTION TO REVERSE AND MOTION TO AFFIRM
                 THE DECISION OF THE ACTING COMMISSIONER

              On October 7, 2016, Elizabeth Ann Shailer-Solak (“Plaintiff”) filed this administrative

appeal under 42 U.S.C. § 405(g) against the Acting Commissioner of Social Security

(“Defendant” or “the Acting Commissioner”), seeking this Court’s review of the decision of the

Social Security Administration (“SSA”) denying her claim for Title II disability insurance

benefits and Title XVI supplemental security income (“SSI”) under the Social Security Act.

Complaint, dated Oct. 7, 2016 (“Compl.”), ECF No. 1.

              Ms. Shailer-Solak moves to reverse the Acting Commissioner’s decision. Motion to

Reverse, dated July 9, 2017 (“Pl.’s Mot.”), ECF No. 23; Memorandum of Law in Support of

Motion to Reverse, dated June 9, 2017 (“Pl.’s Mem.”), ECF No. 23-1. The Acting Commissioner

moves for an order affirming her decision.1 Defendant’s Memorandum of Law in Support of

Motion to Affirm, dated Sept. 11, 2017 (“Def.’s Mem.”), ECF No. 27.


                                                            
1
  While the Acting Commissioner only filed a supporting memorandum, it was docketed at the time of filing as a
motion. The motion thus did not technically comply with the Federal Rules of Civil Procedure or this Court’s Local
Rules. See FED. R. CIV. P. 7(b)(1) (“A request for a court order must be made by motion. The motion must: (A) be in
writing unless made during a hearing or trial; (B) state with particularity the grounds for seeking the order; and
(C) state the relief sought.”); D. Conn. L. Civ. R. 7(a)(1) (requiring motions involving disputed issues of law to be

                                                                1
              For the reasons explained below, Ms. Shailer-Solak’s motion is GRANTED and the

Acting Commissioner’s motion is DENIED. The Acting Commissioner’s decision is

VACATED and REMANDED for the calculation and payment of benefits.

       I.             FACTUAL AND PROCEDURAL BACKGROUND

              A.             Factual Background

              Ms. Shailer-Solak, who is in her sixties, lives in Newington, Connecticut. See Transcript

of Administrative Record, filed Jan. 27, 2017 (“Tr.”), annexed to Answer, ECF No. 15, at 42.

Since 2008, she has been diagnosed with several mental health conditions including major

depressive disorder, post-traumatic stress disorder (“PTSD”), and alcohol dependence. Tr. 335,

627. These conditions have led Ms. Shailer-Solak to have repeated nightmares, panic attacks,

and flashbacks. Tr. 634. She also reports having difficulty sleeping and, as a result of her PTSD,

sleeps only a few hours per night on her couch. Tr. 860.

              On several occasions, Ms. Shailer-Solak has experienced homelessness and reportedly

lived out of a van. Tr. 587, 598–99. She currently lives alone in Newington. Tr. 855.

              Ms. Shailer-Solak used to volunteer at the local town hall several times per week, and she

reported that she would spend time by her condominium’s pool. Tr. 858. By May 2017, however,

she reported that she no longer engages in many of these activities. Tr. 857–58. She also does not

maintain many social contacts and does not keep in touch with her family. Tr. 1096.




                                                            
accompanied by a memorandum of law). Because this issue was not raised by the parties or the Court earlier, and
because the memorandum otherwise substantively places Plaintiff and the Court on notice of the grounds for seeking
the order and clearly states the relief sought, the Court exercises its inherent authority to manage its docket
efficiently and construes the memorandum as a properly-filed motion to affirm. See Dietz v. Bouldin, 136 S. Ct.
1885, 1892 (2016) (“[D]istrict courts have the inherent authority to manage their dockets and courtrooms with a
view toward the efficient and expedient resolution of cases.”).

                                                               2
       Since 2011, when she left her job at a gas station convenience store, Ms. Shailer-Solak

has been out of the workforce. Tr. 855. She now seeks review of the Acting Commissioner’s

denial of benefits under Title II and Title XVI.

               1.      Treatment at InterCommunity Mental Health Group

       Since February 2008, Ms. Shailer-Solak has been a patient at the InterCommunity Mental

Health Group (“InterComm”) in East Hartford, Connecticut. Tr. 335. She has primarily been

treated by Brian Cardona, a licensed clinical social worker employed by InterComm. Tr. 854.

She has also been seen by other medical practitioners at InterComm who have, among other

things, managed her prescriptions and co-signed Mr. Cardona’s reports and treatment notes,

including Dr. Ann Price, Dr. Anees Ahmed, and Advance Practice Registered Nurse Carole

Montano. Tr. 584, 725, 1150.

       These providers have noted that Ms. Shailer-Solak “lack[ed] relapse prevention skills”

and had “poor interpersonal communication skills, poor problem-solving and decision-making

skills[.]” Tr. 1096. Additionally, she has had “intrusive memories” several times per week, daily

hypervigilance, flashbacks twice a week, and nightmares every night about “bad dreams of bad

things from the past.” Id.

       Mr. Cardona completed two Mental Impairment Questionnaires during Ms. Shailer-

Solak’s treatment with Intercomm: (1) on December 18, 2013, co-signed by Dr. Ahmed. Tr. 709;

and (2) on December 15, 2015, co-signed by Nurse Montano, Ms. Shailer-Solak’s medication

provider. Tr. 1150. Both questionnaires indicate that Ms. Shailer-Solak experienced a flight of

ideas, hyperactivity, sleep disturbance, easy distractibility, emotional withdrawal and isolation,

and “recurrent obsessions or compulsions which are a source of marked distress.” Tr. 710, 1146.

They also state that Ms. Shailer-Solak: (1) is “unable to meet competitive standards” in



                                                   3
responding to changes in routine work settings, working in coordination with or proximity to

others, and performing at a consistent pace, Tr. 711, 1147; and (2) has “marked” difficulties in

maintaining social functioning, extreme restrictions in daily life and in maintaining

concentration, persistence, or pace, and has experienced four or more “episodes of

decompensation within [a] 12 month period.” Tr. 713, 1149.

               2.      Non-Treating Medical Sources

       Ms. Shailer-Solak has also been evaluated by several sets of non-treating examiners

throughout the course of her claim. Ms. Shailer-Solak was referred for these assessments by the

State of Connecticut Bureau of Rehabilitation Services/Disability Determination Services.

                       a.     Diane Reese, LCSW, and Margarita Hernández, Ph.D.

       In February, 2012, Ms. Shailer-Solak underwent a mental status assessment with licensed

clinical social worker Diane Reese and licensed clinical psychologist Margarita Hernandez.

Tr. 622. This evaluation included a review of her medical records as well as a clinical interview.

Ms. Reese and Ms. Hernández made behavioral observations and clinical impressions in their

report after Ms. Shailer-Solak’s examination. Tr. 626.

       On February 7, 2012, Diane Reese examined Ms. Shailer-Solak. Tr. 622. Her report

recounted Ms. Shailer-Solak’s health history, and noted that “Ms. Shailer [sic] was alert,

cooperative, and made regular eye contact . . . She was friendly and euthymic . . . . She was

oriented to person, place, and time. Thought process was goal directed, logical, and there was no

evidence of loose association or tangential thinking.” Tr. 626. Additionally, she reported that

“[n]o prominent problems were observed with regard to immediate, recent, or remote memory,”

and that Ms. Shailer-Solak “demonstrated adequate attention and concentration skills.” Id. Ms.




                                                 4
Reese concluded, however, that her “diagnostic impression” of Ms. Shailer-Solak suggested

depressive and anxiety disorders, as well as PTSD and alcohol abuse. Tr. 627.

       Ms. Reese concluded that Ms. Shailer-Solak frequently attempts to cope with her

symptoms by resorting to alcohol and drug use, but also that she “appears to minimize her

feelings of depression and anxiety.” Tr. 627. Her PTSD led to her “having startled responses to

common things such as a phone ringing or someone raising his hand,” but “it appears as if she

minimizes her symptoms so that she can feel some sense of being in control.” Id. Ms. Shailer-

Solak’s anxiety also “parallels her feelings of depression and anxiety in that she feels anxious

when she feels she can’t cope,” and Ms. Reese noted that “[w]hen these feelings become so

intense she often seeks help by going to the emergency room for a crisis evaluation and possible

admission to a psychiatric unit.” Id.

       Ms. Hernández reviewed and co-signed Ms. Reese’s findings. Tr. 627.

                       b.      Steven Kahn, M.D.

       In July 2012, Dr. Steven Kahn, M.D. conducted a disability evaluation of Ms. Shailer-

Solak. Tr. 632. His report noted that “[i]n terms of her formal mental status exam” she was

“cooperative, makes good contact,” and was “able to follow the instruction” of several tests

“with moderate complexity properly and she was able to remember three out of three words after

several minutes, suggesting short-term memory was intact.” Tr. 633–34.

       Dr. Kahn, however, concluded that his “diagnostic impression would be that [Ms.

Shailer-Solak] does suffer from major depression recurrent, which at this point is slightly

improved [sic] on the Lexapro, but she is still quite symptomatic . . . .” Tr. 634. He also

concluded that she had “panic disorder with a degree of agoraphobia and she still gets several




                                                  5
panic attacks a week and also PTSD which manifests itself at least partially in terms of

occasional flashbacks and bad dreams.” Id.

                      c.      State Agency Evaluations

       State agency psychiatrist Dr. Janine Swanson, PsyD and Warren Leib, Ph.D. also

examined Ms. Shailer-Solak. Tr. 85, 110.

       On February 22, 2012, Dr. Swanson concluded that while Ms. Shailer-Solak’s anxiety

and affective disorders were “Severe,” she only experienced mild restrictions in her daily living,

moderate difficulties maintaining social function, mild difficulties in maintaining concentration,

persistence or pace, and no repeated episodes of decompensation. Tr. 84. Dr. Swanson concluded

that Ms. Shailer-Solak “can adjust to other work.” Tr. 88.

       On July 25, 2012, Dr. Leib examined Ms. Shailer-Solak and reached the same

conclusions as Dr. Swanson. Tr. 110–11.

       B.      Procedural History

       On November 28, 2011, Ms. Shailer-Solak applied for Title II disability insurance

benefits and for Title XVI supplemental security income, alleging being disabled since January

31, 2010. Tr. 46–49, 50–58. Her applications were first denied on February 24, 2012, and then

denied again upon reconsideration on July 30, 2012. Tr. 136–39; 140–43; 146–48; 149–51.

       On August 22, 2012, Ms. Shailer-Solak filed a written request for a hearing before an

Administrative Law Judge. Tr. 153. On September 5, 2012, the SSA granted her request. Tr. 154.

               1.     Initial Administrative Hearing

       On January 14, 2014, the SSA held a hearing on Ms. Shailer-Solak’s applications in

Hartford, Connecticut. Tr. 12. Ms. Shailer-Solak appeared, represented by counsel, before




                                                 6
Administrative Law Judge (“ALJ”) Ryan A. Alger. Id. Ralph E. Richardson, an impartial

vocational expert, also appeared. Id. The hearing lasted a total of 32 minutes. Tr. 61, 75.

        In response to questions from the ALJ, Ms. Shailer-Solak testified that she was fifty-five

years of age, graduated from high school, and completed one year of college education. Tr. 63.

The last job she held was as a cashier and stock person at Food Bag Citgo Station. Id. She

testified that she worked there from May 2010 until April 2011, but quit because her boss was

“very mean.” Tr. 63–64. Before Citgo, she worked as a cashier in a corporate cafeteria

restaurant. Tr. 64.

       She explained that she could not go back to work because she has “too many

appointments” to keep “and too many groups” she was attending “to help myself get better.” Id.

She explained that she had just started several therapy groups including a trauma group, a

women’s group, and Alcoholics Anonymous (“AA”) meetings. Id.

       Ms. Shailer-Solak testified that she was no longer engaged in her volunteer work with

Human Services at Newington Town Hall, where she used to help with the food pantry and

clothing closet. Id. She estimated that the last time she had regularly volunteered was in Spring

2013, and that she had done a “very little bit” of volunteering in the fall. Tr. 64–65.

       Ms. Shailer-Solak testified that she was living alone and supported herself with a HUD

grant, food stamps from the state of Connecticut, and cash assistance. Tr. 65. She said she does

not visit with friends or family on a regular basis and drives herself to all of her appointments—

except that she had relied on a friend the day of the hearing because she didn’t have enough

money for gas or parking. Tr. 65–66.

       Ms. Shailer-Solak’s attorney then asked her to describe her level of alcohol use. Tr. 66.

She testified that she drank five “nips”—i.e., small airline-size bottles—of tequila the day before,



                                                  7
and that she periodically drank two nips a day. Id. She used alcohol because it “numbs the pain

and the anxiety temporarily,” but “[i]t always comes back after.” Id.

              Ms. Shailer-Solak explained that she sees Bryan Cardona for one-on-one therapy weekly,

that she attends two groups per week, and that she sees Dr. Ahmed for medication review.

Tr. 66–67. All of this treatment is necessary, she said, because she has experienced significant

trauma in her life “that seems to be getting in the way of [her] functioning,” causing her to

“freeze” and preventing her from performing basic daily functions. Tr. 67. She further reported

suffering from regular panic attacks and flashbacks, Tr. 68, and stated that she is unable to get

out of bed two to three times a week. She also reported going days without eating, testifying that

she had not eaten since last week and that she has gone without food for as long as two weeks.

Id. Her sleep schedule, she said, was extremely inconsistent, plagued with bad dreams and/or

panic attacks. Tr. 68–69. She also reported regularly going days without bathing. Tr. 69.

              Finally, Ms. Shailer-Solak testified that she could not even maintain enough mental focus

to watch television; when she tried to, she said, she drifts, focusing instead on whatever pops into

her head, including flashbacks. Id. She also described suffering from obsessive behavior, mainly

involving counting, for several years. Tr. 69–70.

              The ALJ then heard testimony from Mr. Richardson, who reviewed the claim file and

exhibits to familiarize himself with Ms. Shailer-Solak’s vocational background. Mr. Richardson

explained that Ms. Shailer-Solak had experience in five occupational titles bearing a range of

exertional demands and skill levels: (1) bookkeeper, 210.382-014, sedentary, SVP-6,2 skilled; (2)

                                                            
2
  Specific vocational preparation (“SVP”) “refers to the amount of time required for a typical claimant to learn the
techniques, acquire the information, and develop the facility needed for average performance in a job.” Lebron v.
Comm’r of Soc. Sec. Admin., No. 17-cv-4400 (ER)(KHP), 2018 WL 6787166, at *2 n.1 (S.D.N.Y. Dec. 26, 2018)
(citation omitted). “SVP ratings are used as a guideline for determining how long it would take a claimant to achieve
average performance in a job as part of the Commissioner’s evaluation of whether the claimant’s past work is
relevant. The Commissioner considers a claimant’s education when evaluating whether the claimant performed a job
long enough to learn it.” Id. (citations omitted). SVP may be acquired “in a school, military, institutional or

                                                               8
cashier, stocker, 290.477-714, light, SVP-3, semi-skilled; (3) CNA, 355.674-014, medium, SVP-

4, semi-skilled; self-service gas station attendant, 211.462-010, light, SVP-2, unskilled, and (5)

hostess/restaurant, 352.677-010, light, SVP-3, semi-skilled.

              The ALJ and the witness then engaged in the following colloquy:

                             Q: Please assume the individual the same age, education and work
                             experience as the claimant limited to medium work. Carry out and
                             remember simple instructions. Handle an environment with few
                             changes in the workplace with occasional interaction with
                             coworkers. No interaction with general public. Can this hypothetical
                             individual do the past work of the claimant?
                             A: No, Your Honor.
                             Q: Are there other jobs in the local or national economy that person
                             could do?
                             A: Night cleaner, 381.687-018, SVP-2, unskilled, medium, state
                             1,700, nationally 305,000. Hand packer, 559.687-074, SVP-2,
                             unskilled, light, state 1,400, nationally 234,000. Inserter,
                             731.685014, unskilled, SVP-2, sedentary, state 1,100, nationally
                             242,000.
                             Q: If I add to that hypothetical, you gave me a range of light and
                             sedentary. I’m not going to change the exertional level. If I add that
                             the individual could not maintain their concentration and would be
                             off-task 20 percent of the workday needing a break every hour of
                             about 10-12 minutes, would those positions allow for that?
                             A: No, Your Honor.
                             Q: Would there be any others?
                             A: There would be no work.

Tr. 71–72. Mr. Richardson further clarified that in the first hypothetical, if the person was absent

from work three or more days per month, the jobs he had identified would not be available to

them. Tr. 73.

              Finally, the ALJ asked Ms. Shailer-Solak her weight, and why she drank more than a

couple of nips the day before. Id. She testified that she weighed 124 pounds, and that she had

been anxious about the hearing and unable to find her driver’s license. Id.

                                                            
vocational environment,” including through vocational training, apprenticeship training, in plant training, on-the-job
training, and through essential experience in other jobs. See SSA, PROGRAM OPERATIONS MANUAL SYSTEM
(“POMS”), DI 25001.001A.77, https://secure.ssa.gov/poms.nsf/lnx/0425001001#a77 (last visited Mar. 14, 2019).

                                                               9
               2.      First ALJ Decision

       On February 24, 2014, the ALJ issued a written decision denying Ms. Shailer-Solak’s

claim for disability and disability insurance benefits and supplemental security income. Tr. 9–11.

The ALJ found that Ms. Shailer-Solak was not disabled under sections 216(i) and 223(d) of the

Social Security Act (for purposes of Title II benefits), nor was she disabled under section

1614(a)(3)(A) of the Act (for purposes of Title XVI benefits). Tr. 25.

       The ALJ concluded that while the medical evidence supported a finding of an affective

disorder and an anxiety disorder, these impairments would not meet listing-level severity.

Tr. 14–15. This determination was largely based on the ALJ’s conclusion that Ms. Shailer-Solak

experienced only minor restrictions in her daily living, moderate difficulties in her social

functioning, and moderate difficulties with concentration, persistence and pace. Tr. 16.

       With respect to residual functional capacity, the ALJ found that Ms. Shailer-Solak could

perform “medium work,” “except she can understand, remember and carry out simple

instructions for simple, routine tasks in an environment with few workplace changes.” Id. The

ALJ also found that Ms. Shailer-Solak “can tolerate occasional interaction with coworkers” but

“none with the public.” Id.

       While the ALJ found that Ms. Shailer-Solak could not return to her previous occupation,

he nevertheless concluded that there were jobs Ms. Shailer-Solak could perform and that existed

in significant numbers in the national economy. Tr. 24. Further, he found that while Ms. Shailer-

Solak had limitations that prevented her from performing all or substantially all of the

requirements of “medium work,” she nevertheless was able to perform the requirements of

certain jobs, such as night cleaner, hand packer, and inserter. Id.




                                                 10
       The ALJ therefore concluded Ms. Shailer-Solak was “not disabled” and “is capable of

making a successful adjustment to other work that exists in significant numbers in the national

economy.” Id.

                3.     Appeal of ALJ Decision

       On May 30, 2014, Ms. Shailer-Solak requested a review of the ALJ’s ruling by the SSA’s

Appeals Council. Tr. 7. On August 27, 2014, the Appeals Council declined her request. Tr. 1.

       On September 15, 2014, Ms. Shailer-Solak filed an appeal with the United States District

Court for the District of Connecticut. See Complaint, dated Sept. 15, 2014, No. 3:14-cv-1328

(JGM), ECF No. 1. The appeal was assigned to United States Magistrate Judge Joan G.

Margolis.

       On January 30, 2015, Ms. Shailer-Solak moved to reverse the decision of the Acting

Commissioner. See Motion to Reverse, dated Jan. 30, 2015, No. 3:14-cv-1328 (JGM), ECF No.

14. She argued that the ALJ committed two errors: (1) at Step Three of the disability

determination, the ALJ failed to accord the primary treating physician’s and counselor’s opinions

requisite weight and deference, failed to provide good and sufficient reasons for discounting

those opinions, and substituted his own opinion for that of the medical expert; and (2) at Step

Five, the ALJ failed to include all impairments and limitations in his determination of residual

functional capacity, resulting in a determination not supported by the record and insufficient to

satisfy the Acting Commissioner’s burden at this step. See Memorandum in Support of Motion to

Reverse, dated Jan. 30, 2015, No. 3:14-cv-1328 (JGM), ECF No. 14-1, at 17–31, 31–34.

       On April 9, 2015, the Acting Commissioner moved, with Ms. Shailer-Solak’s consent, to

reverse the decision of the ALJ under Sentence Four of 42 U.S.C. 45(g) and remand for further

proceedings:



                                                11
               Upon remand, the Social Security Administration Appeals Council
               will remand this case to an ALJ. Plaintiff will be given an
               opportunity for a new hearing and to submit additional evidence in
               accordance with 20 C.F.R. §§ 405.331 and 405.350. The ALJ will
               reassess plaintiff’s maximum residual functional capacity, and in so
               doing, reevaluate the medical and other opinions of record. The ALJ
               will also reassess whether plaintiff can perform past relevant work
               and/or make an adjustment to other work that exists in significant
               numbers, obtaining vocational expert testimony, if warranted. The
               ALJ will then issue a new decision.

Consent Motion to Remand, dated Apr. 9, 2015, No. 3:14-cv-1328 (JGM), ECF No. 17, at 1–2.

       That same day, the court granted the Acting Commissioner’s motion, as well as Ms.

Shailer-Solak’s motion (to the extent that a remand was agreed to). Electronic Orders, dated Apr.

9, 2015, No. 3:14-cv-1328 (JGM), ECF Nos. 18–19. On April 15, 2015, the Acting

Commissioner filed an amended motion, which the Court granted. Amended Consent Motion to

Remand, dated Apr. 15, 2015, No. 3:14-cv-1328 (JGM), ECF No. 20; Electronic Order, dated

Apr. 15, 2015, No. 3:14-cv-1328 (JGM), ECF No. 21. On April 16, 2015, the Clerk of the Court

entered a judgment reversing the Acting Commissioner’s decision and remanded the case to the

agency for further proceedings. Judgment, dated Apr. 16, 2015, No. 3:14-cv-1328 (JGM), ECF

No. 22; see also Tr. 896.

               4.      Proceedings on Remand

       On September 1, 2015, the Appeals Council vacated the final decision of the Acting

Commissioner and sent the case back to the ALJ for further proceedings consistent with the

order of the court, stating that “[f]urther evaluation of the opinion evidence is warranted.”

Tr. 902.

       The Council explained that Brian Cardona, Ms. Shailer-Solak’s treating therapist, had

indicated more restrictive mental limitations than identified by the ALJ, but that “the decision

does not provide adequate rationale when according little weight to this opinion.” Tr. 902. The


                                                 12
Appeals Council specifically noted: (1) that the decision does not evaluate the numerous low

GAF scores in the record that support Cardona’s opinion; (2) that the decision “inaccurately

relies on volunteer and part-time work that appears to show the claimant cannot function in a

regular work environment”; and (3) that the decision does not discuss evidence that indicates the

claimant has either few or no friends, and no social peer support. Id. Finally, the Council found

that further evaluation of the non-treating source opinions of Dr. Margarita Hernandez and Dr.

Steven Kahn was warranted “because they include statements that tend to show greater

limitations” than were described in the decision. Id.

       The Appeals Council therefore ordered the ALJ to take three steps:

                  Obtain updated evidence concerning the claimant’s impairments
                   in order to complete the administrative record in accordance
                   with the regulatory standards regarding existing medical
                   evidence (20 CFR 404.1512-1513 and 416.912-913). Additional
                   evidence may include, if warranted and available, a consultative
                   examination and medical source statements about what the
                   claimant can still do despite her impairments.
                  Give further consideration to the claimant’s maximum residual
                   functional capacity during the entire period at issue and provide
                   rationale with specific references to evidence of record in
                   support of assessed limitations (Social Security Ruling 96-8p).
                   In so doing, evaluate the opinion evidence in the record, with
                   specific consideration of the opinion evidence in [the
                   consultative examination report of Diane Reese, LCSW, Steven
                   Kahn, MD, and impairment questionnaire filled out by Brian
                   Cardona, LCSW] and explain the weight given to such opinion
                   evidence.
                  If warranted by the expanded record, obtain evidence from a
                   vocational expert to clarify the effect of the assessed limitations
                   on the claimant’s occupational base . . . . The hypothetical
                   questions should reflect the specific capacity/limitations
                   established by the record as a whole . . . .

Tr. 903.

       On May 10, 2016, the SSA held a second hearing on Ms. Shailer-Solak’s applications in

Hartford, Connecticut. Tr. 825. Ms. Shailer-Solak appeared, represented by counsel, before the


                                                 13
same ALJ, Ryan A. Alger. Id. Michael Dorval, an impartial vocational expert, also appeared. Id.

The hearing lasted a total of 22 minutes. Tr. 850, 867.

       At the outset, the ALJ explained “a few things”:

               I first want you to know that I do have before me your application
               for benefits under the Social Security Act. I also have the prior
               decisions in your case from both here at the hearing level, my
               decision, and also the Appeals Council decisions and the U.S.
               District Court remand and subsequent Appeals Council remand and
               I have read all of those prior decisions in your case. I am not bound
               by any prior decisions in your case. I will make my decision based
               on the evidence that I have in my record and also the testimony that
               I hear today.

Tr. 850–51. The ALJ then discussed exhibits, noting that it appeared exhibits 22 through 25 were

newly filed since the previous hearing. Tr. 852.

       In response to questions from the ALJ, Ms. Shailer-Solak testified she had not worked,

even part time, since 2011, and that she still lived alone. Tr. 855. She explained that she no

longer has a car and travels to hear various appointments using a medical van, but that a

caseworker brought her to the hearing. Tr. 856. She testified that she was under the regular care

of a caseworker, who she sees at least once a month and regularly checks in with by phone. Id.

       Ms. Shailer-Solak testified that she was no longer using alcohol as the result of a new

recently-prescribed medicine, and that she was no longer attending AA meetings. Id. She also

testified that she continues to see Mr. Cardona for counseling with respect to alcohol use,

depression, and anxiety. Tr. 856–57. She later clarified, in response to a question from her

attorney, that she sees him at least twice a month. Tr. 861.

       Ms. Shailer-Solak testified that she does not have any family, that she does not associate

with her neighbors, and that she engages in very few activities outside her home apart from food

shopping and doctor’s appointments. Tr. 857. She testified that she still ate inconsistently. Id.



                                                   14
She also said that she had abandoned many other regular activities; for example, she no longer

sits out on her deck or walks in the park. Tr. 857–58.

       She testified to taking several medications, but also to having stopped several of them

due to side effects. Tr. 858. She said she had recently started taking clonidine to address

nightmares and PTSD symptoms, as well as an opioid blocker; the latter, however, was causing

her to black out like she did during high school. Tr. 858–59. She also testified to an inability to

focus on a television program, and to a decline in her short-term memory. Tr. 859.

       In response to questions from her attorney, Ms. Shailer-Solak testified that she

experiences panic attacks every day, which can be triggered by “people’s behaviors” as well as

her “whole living situation.” Tr. 860. She also explained that she no longer sleeps on her bed;

instead, she “live[s] on” her couch because beds “trigger[] bad things[.]” Id. She explained that

she generally does not sleep through the night, noting that she had been awake since 2:00 a.m.

the day of the hearing. Tr. 861.

       In addition to her visits with Mr. Cardona, which occur at least twice a month, Ms.

Shailer-Solak testified that she sees Carol Montano at InterComm for medication, as well as an

additional primary care doctor. Tr. 861–62.

       The ALJ then heard testimony from Mr. Dorval, the vocational expert, who reviewed the

claim file and exhibits to familiarize himself with Ms. Shailer-Solak’s vocational background.

The ALJ and Mr. Dorval then engaged in the following colloquy:

               Q: First, assuming someone of the same age, education, and work
               experience as the claimant. If the person could do medium work, as
               defined. They could carry out and remember simple instructions in
               a workplace with few changes. They could have occasional
               interaction with coworkers, but no interaction with the general
               public. Under that hypothetical could such a person do any of the
               claimant’s past work?
               A: No, Your Honor. It involves public contact.


                                                 15
               Q: Okay. And are there other jobs in the national economy that such
               a person could do?
               A: There are, Your Honor, and I would cite the following positions
               at the medium exertional level. This would include a laundry
               worker, DOT 361.684-014. 1,000 jobs in Connecticut. 104,000
               nationally. This person could be a cleaner janitor, DOT 323.687-
               010. 800 jobs in Connecticut. 75,000 jobs nationally. And a person
               could be a dishwasher, DOT 318.687-010. 2300 jobs in Connecticut
               and 199,000 nationally.
               Q: Okay. Thank you. Now if I added to that hypothetical that the
               person – let me just change that for a second. If I made the
               hypothetical a light exertional level, but still only occasional
               interaction with coworkers and no interaction with the general
               public would that person be able to do any of the claimant’s past
               work?
               A: No, Your Honor.
               Q: No. Okay. Because – it’s the public interaction with the past jobs?
               A: Correct.
               Q: Okay. Let me add to the first hypothetical that the person would
               be off task at least 15% or more of the workday. Would any jobs
               accommodate that?
               A: No full-time jobs for that individual, Your Honor.

Tr. 864–65. Mr. Dorval then explained (in response to a question from Ms. Shailer-Solak’s

attorney) that if, in the first hypothetical, the person would also be absent two or more times a

month, there would not be any jobs available for them on a full-time basis. Tr. 865.

       Ms. Shailer-Solak added that she had attempted to attend a six-week wellness clinic at the

senior center in Newington on Mondays, but that she had been unable to attend the sessions

consistently because of either sleep habits or transportation issues; she testified to not being able

to do something she set out to do for six weeks in a row. Tr. 866.

               5.      Second ALJ Decision

       On August 1, 2016, the ALJ issued a written decision, again denying Ms. Shailer-Solak’s

applications and concluding that she was not disabled. Tr. 825–42.

       At Step One, the ALJ concluded that Ms. Shailer-Solak had not engaged in substantial

gainful activity since January 31, 2010, the alleged onset date of her conditions. Tr. 828.


                                                 16
       At Step Two, the ALJ identified, in addition to affective disorder and anxiety disorder,

three additional impairments not listed in his previous decision: posttraumatic stress disorder

(PTSD), personality disorder, and alcohol abuse. Tr. 828. The ALJ concluded that these

impairments were severe, and caused “significant limitations in [Ms. Shailer-Solak’s] ability to

perform basic work activities[.]” Id.

       At Step Three, the ALJ concluded that Ms. Shailer-Solak “does not present with an

impairment that, either singly or in combination, medically meets or equals the severity

requirements of any listed impairment” in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 CFR

404.1520(d), 404.1525,404.1526, 416.920(d), 416.925, and 416.926). Tr. 828–29. The ALJ

reached this result after determining that Ms. Shailer-Solak did not have a “marked limitation” in

either her activities of daily living, in maintaining social functioning, or in maintaining

concentration, persistence, or pace; nor did she have repeated episodes of decompensation, each

of extended duration. Tr. 829. The ALJ found that Ms. Shailer-Solak had only “mild restriction”

in her daily living activities as a result of her impairments, based on evidence in the record:

               In the December 4, 2011 Activities of Daily Living Report, the
               claimant reported spending a lot of time out walking with her dog
               (Exhibit 4E). She indicated that she had no problems dressing or
               grooming and that she prepared her own meals and ate when hungry,
               which was rarely. She cleaned, organized and did laundry. She went
               out daily for fresh air and sunshine. She shopped for food in stores,
               but not often and not for long. As for her hobbies and interests, the
               claimant reported that she used to enjoy doing crafts but was unable
               to afford it. She listened to the radio, played board games and
               performed word searches. She stated that she was less motivated to
               engage in these activities when depressed. She also revealed that she
               had volunteered at Human Services and Kiwanis (Id.). At a February
               7, 2012 consultative evaluation, the claimant reported that she kept
               herself busy by volunteering at the town hall through human
               services, helping out the elderly, and doing a lot [of] walking
               (Exhibit 12F, p. 4). For leisure, she indicated that she likes to read,
               listen to music, walk and sit on her deck to watch the animals, go to
               listen to free music on Wednesday nights and attends church on


                                                 17
                Sundays (Id.). With regard to completing daily activities, she
                asserted that she is independent and self-motivated. She can do her
                own grooming, cleaning, shopping, and cooking (Id.). At a second
                consultative examination performed on July 20, 2012, the claimant
                reported hanging out in the pool in warmer weather. As documented
                later in this decision, the claimant’s treatment records contain
                consistent reports of part-time work activity during the relevant
                period. As the claimant has an adequate level of daily activities, I
                find that she has no more than a mild restriction in her activities of
                daily living.

Tr. 829. The ALJ then concluded that Ms. Shailer-Solak has only “moderate difficulties in social

functioning”:

                The claimant testified that she can take [a] medical van to her
                appointments and is able to do her own food shopping, but does not
                socialize with her neighbors. However, the medical evidence shows
                that she had a higher level of social functioning at times. In the
                December 4, 2011 Activities of Daily Living Report, the claimant
                reported that she tried to socialize daily by having conversations or
                just listening (Exhibit 4E). She had volunteered at Human Services
                and Kiwanis (Id.). At the February 7, 2012 consultative evaluation,
                the claimant reported that she is able to take public transportation
                without assistance, is sociable and able to communicate well with
                others (Exhibit 12F, p.4). She also described her interactions as
                appropriate and effective (Ibid.). She had difficulty with a boss at a
                gas station and had occasional conflicts with her neighbors (Ibid).
                On examination, consultative examiner Dr. Margarita Hernandez,
                observed that the claimant was alert, cooperative, friendly, made
                regular eye contact, was relaxed, had a good attitude, normal speech
                and rapport was easy to establish (Id. at 5). At the second
                consultative examination performed on July 20,2012, the claimant
                reported having very little social contact with her family or any
                friends (Exhibit 14F). On mental status examination, Dr. Steven
                Kahn observed that the claimant was cooperative, made good eye
                contact and had normal speech. As documented later in this
                decision, the claimant’s mental status examinations over the course
                of her treatment show that she generally had a depressed/anxious
                mood with congruent affect (Exhibits 23F, 24F). However, the
                severity of her symptoms was consistently described as moderate
                and there was a time the claimant denied any anxiety and depression
                when she was complaint [sic] with her medications. I have
                accounted for any mood lability the claimant might experience
                which would result in difficulty interacting with others even though



                                                 18
               she was generally cooperative. Therefore, I find that she has
               moderate difficulties in social functioning.

Tr. 829–30. Next, the ALJ found Ms. Shailer-Solak had “moderate difficulties” in “maintaining

concentration, persistence or pace”:

               The claimant testified that her memory has worsened. The record
               reflects that the claimant has been able to provide a very detailed
               work history and account of her daily activities (Exhibit 4E, 5E).
               She provided a detailed family and medical history to consultative
               psychological examiner, Dr. Hernandez and to her examining and
               treating providers (Exhibits 2F, 6F, 7F, 12F, 14F). On mental
               status examinations, the claimant’s thought processes were normal
               and her memory was assessed as intact (Exhibits 12F, 14F, l 5F,
               22F). She demonstrated adequate attention and concentration at
               both consultative psychological examinations, but treatment notes
               document occasional complaints of difficulty concentrating
               (Exhibits 12F, 14F). The claimant has reported working part-time
               for a gas station from June 2010 until April 2011 (Exhibit 12F at
               4). She left the job because she felt she was being mistreated by
               her boss, which suggests that there were no issues with her task
               performance (Ibid.). As documented later in this decision, the
               claimant’s more recent mental status examinations over the course
               of her treatment show that she had impaired concentration and
               memory problems (Exhibits 23F, 24F). However, as her treatment
               progressed, she no longer had memory problems. Otherwise, she
               had a logical thought process, no abnormal thoughts and was alert
               and oriented. I have accounted for any deficiencies in
               concentration the claimant might experience and find that she has
               no more than moderate difficulties in maintaining concentration,
               persistence or pace.

Tr. 830. Finally, the ALJ found no episodes of decompensation of an extended duration, and “no

medical evidence of exacerbations or temporary increases in the claimant’s symptoms or signs,

accompanied by a loss of adaptive function.” Tr. 830.

       The ALJ therefore concluded that “[b]ecause the claimant’s mental impairments do not

cause at least two ‘marked’ limitations or one ‘marked’ limitation and ‘repeated’ episodes of

decompensation, each of extended duration, the ‘paragraph B’ criteria are not satisfied.” Tr. 830.

The ALJ further concluded that Ms. Shailer-Solak could not satisfy the “paragraph C” criteria,


                                                19
because “she has not experienced repeated episodes of decompensation, a residual disease

process resulting in marginal adjustment that a minimal increase in mental demands or change in

environment that would cause decompensation, or a current history or 1 or more years’ inability

to function outside of a highly supportive living environment. Additionally, her anxiety has not

resulted in a complete inability to function independently outside her home.” Tr. 831.

       At Step Four, the ALJ determined that Ms. Shailer-Solak has the residual functional

capacity to perform “medium work as defined in 20 CFR 404.1567(c) and 416.967(c), except she

is able to carry out and remember simple instructions, in an workplace environment with few

changes, occasional interactions with coworkers and none with the public.” Tr. 831. The ALJ

found that:

               After careful consideration of the evidence, I find that the claimant’s
               medically determinable impairments could reasonably be expected
               to cause the alleged symptoms; however, the claimant’s statements
               concerning the intensity, persistence and limiting effects of these
               symptoms are not entirely consistent with the medical evidence and
               other evidence in the record for the reasons explained in this
               decision. The claimant’s treatment notes show that she has generally
               done well when compliant with psychiatric medications and follow-
               up, even when she was not abstinent from substances. Her treatment
               notes generally show that her symptoms were described as
               moderate. Notwithstanding her noncompliance with follow-up and
               her medications, the claimant was able to work part-time for long
               stretches during the relevant period and also engage in volunteer
               work. Her noncompliance usually coincides with her mood (ability
               and memory problems, both of which improve as she becomes more
               compliant. Her more recent treatment notes demonstrate that she
               learned helpful coping mechanisms deal with her symptoms and that
               her symptoms also improved with medications. She testified that she
               was experiencing one of her daily panic attacks during the hearing,
               but she was still able to answer questions and respond appropriately.
               Although her demeanor limits her social interactions in some
               capacity, it does not preclude all work related activity. Her mental
               status examinations also show positive findings of mood, affect,
               concentration and memory abnormalities at times. I have accounted
               for the foregoing and find that the claimant is limited to carrying out
               and remembering simple instructions, in an workplace environment


                                                 20
               with few changes, occasional interactions with coworkers and none
               with the public. Although the claimant does not present with any
               physical impairments, I have accounted for any sedating effects of
               her medications in combination with mental fatigue she might
               experience due to her symptoms in limiting her to a medium
               exertional capacity. The residual functional capacity has fully
               accounted for the claimant’s abilities and limitations as supported
               by the objective medical evidence.

Tr. 838.

       The ALJ then explained why he afforded little weight to the opinions of treating

physician Brian Cardona, Ms. Shailer-Solak’s primary therapist, who had found Ms. Shailer-

Solak had extreme restrictions that resulted in her “complete inability to function outside the area

of her home” and inability “to meet competitive standards in unskilled, semiskilled and skilled

work.” Tr. 838.

               I afford little weight to the opinions of Mr. Cardona, as they are
               overstatements of the claimant’s limitations and are not supported
               by the medical evidence. As mentioned previously, the individual
               therapy and medication management sessions document the
               claimant’s reports of volunteer and work activity and social
               activities with friends and neighbors. These activities do not support
               the marked/extreme restrictions, serious limitations or inability to
               meet competitive standards as found by Mr. Cardona. Mr. Cardona’s
               limitations are also inconsistent with the findings on mental status
               examination. The claimant only had impaired concentration and
               problems in her memory at times on examination (Exhibits 23F,
               24F). Otherwise, her memory improved with treatment and she was
               cognitively intact with a logical thought process, no abnormal
               thoughts and full orientation. The claimant also had abnormalities
               of her mood and affect on examination, however, her symptoms
               were consistently described as moderate, which does not reflect Mr.
               Cardona’s level of limitations. Even though Mr. Cardona’s opinion
               was cosigned by an acceptable medical source, Dr. Ahmed, it is not
               very persuasive because it does not indicate whether these
               limitations are a result of the claimant’s noncompliance, which was
               documented by Dr. Ahmed (Exhibit 23F). Finally, Mr. Cardona’s
               statement that the claimant is unemployable is given no weight as it
               is conclusory.




                                                21
Tr. 839. The ALJ also afforded only limited weight to the opinions of two other treating

physicians, Ann Price and Ali Erol. Id.

       The ALJ then explained why he felt the GAF scores were entitled to little weight:

               I afford little weight to the claimant’s GAF scores below 50, ranging
               as low as 32, which according to the Diagnostic and Statistical
               Manual of Mental Disorders, 4th edition indicates major
               impairments in areas of functioning (Exhibits 23F, 24F). Although
               the scores give a sense of the claimant’s mental condition, they only
               provide snapshots of her condition at those moments in time and do
               not reflect any improvement in her condition. As mentioned above,
               the claimant made some progress in her condition during treatment.
               This progress is not reflected in the GAF scores. Additionally,
               socioeconomic factors such as the claimant’s problems with primary
               support issues, financial problems and occupational issues were
               likely considered and reflected in the rating of the scores. The
               [s]cores were also likely influenced by the claimant’s
               noncompliance and alcohol use at times. Furthermore, the scores are
               also inconsistent with the claimant’s level of daily activities as
               documented previously, which do not indicate that she has serious
               to major impairments in functioning. The clamant is able to care for
               herself and perform daily activities independently which included
               volunteer work at one point. Consequently, these scores are not
               accurate representations of the claimant’s actual mental status.

Tr. 839–40.

       In light of his assessment of Ms. Shailer-Solak’s RFC, the ALJ concluded that she was

unable to perform her past relevant work as a cashier:

               Pursuant to the Dictionary of Occupational Titles, vocational expert
               Michael Dorval, testified that the claimant’s past relevant work as a
               cashier (D.O.T. #211.462-010) is a unskilled (SVP 2) position at a
               light exertional level. Mr. Dorval found that given the residual
               functional capacity, an individual (with the same age, vocational
               profile, and educational level of the claimant) is unable to perform
               the claimant’s past relevant work. Accordingly, I find that the
               claimant is unable to perform her past relevant work.

Tr. 841.




                                                22
       At Step Five, the ALJ concluded that considering Ms. Shailer-Solak’s age, education,

work experience, and residual functional capacity, there are jobs that exist in significant numbers

in the national economy that she can perform. Tr. 841. Specifically, he found that based on her

limitations, she would be able to perform the requirements of such representative occupations as

laundry worker, cleaner/janitor, and dishwasher. Id. The ALJ further found that in these

occupations there were 1,000, 800, and 2,300 Connecticut positions, respectively, and 104,000,

75,000, and 199,000 national positions, respectively. Tr. 841–42.

       Based on this analysis, the ALJ found that Ms. Shailer-Solak was not disabled in the

meaning of the Social Security Act, and thus, not eligible for disability insurance benefits or

supplemental security income. Tr. 842.

               6.       Appeal of Second Administrative Decision

        On October 7, 2016, Ms. Shailer-Solak appealed the ALJ’s August 2016 decision

denying her benefits to this Court. Compl.

       On June 9, 2017, Ms. Shailer-Solak moved to reverse the decision of the Acting

Commissioner and/or to remand to the Acting Commissioner. Pl’s Mot.; Pl.’s Mem.

       On September 11, 2017, the Acting Commissioner moved for an order affirming her

decision. Def.’s Mem.

       On September 15, 2017, Ms. Shailer-Solak filed a reply to the Acting Commissioner’s

motion. September 15, 2017. Reply, dated Sept. 15, 2017 (“Pl.’s Reply”), ECF No. 28.

       On March 19, 2019, the Court ordered the case caption be amended to reflect that Nancy

A. Berryhill, Acting Commissioner of the Social Security Administration, is now the named

Defendant in this action. Order to Amend Case Caption, dated Mar. 19, 2019, ECF No. 29.




                                                23
   II.      STANDARD OF REVIEW

         Under 42 U.S.C. § 405(g), a district court reviewing a disability determination “must

determine whether the Commissioner’s conclusions ‘are supported by substantial evidence in the

record as a whole or are based on an erroneous legal standard.’” Schaal v. Apfel, 134 F.3d 496,

501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104 F.3d 1432, 1433 (2d Cir. 1997)); see also

Moreau v. Berryhill, No. 17-cv-396 (JCH), 2018 WL 1316197, at *3 (D. Conn. Mar. 14, 2018)

(“Under section 405(g) of title 42 of the United States Code, it is not a function of the district

court to review de novo the ALJ’s decision as to whether the claimant was disabled. . . . Instead,

the court may only set aside the ALJ’s determination as to social security disability if the

decision ‘is based upon legal error or is not supported by substantial evidence.’”) (internal

citation omitted) (quoting Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998)).

         “Substantial evidence is ‘more than a mere scintilla.’” Brault v. Soc. Sec. Admin.,

Comm’r, 683 F.3d 443, 447 (2d Cir. 2012) (quoting Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009)). “‘It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Moran, 569 F.3d at 112 (quoting Burgess v. Astrue, 537 F.3d 117, 127

(2d Cir. 2008); accord Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004) (“Substantial

evidence is ‘more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’”) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)). This is a “very deferential standard of review—even more so than the ‘clearly

erroneous’ standard.”) Brault, 683 F.3d at 448 (quoting Dickson v. Zurko, 527 U.S. 150, 153

(1999)).




                                                 24
       III.           DISCUSSION

              Ms. Shailer-Solak’s arguments essentially address one fundamental issue: whether the

ALJ improperly discounted the opinions of her treating therapist, Brian Cardona. Because of this,

she argues, the ALJ erred: (1) at Step Three, in finding that her combination of impairments did

not equal the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix

1; (2) at Step Four, in determining her residual functional capacity for medium work; and (3) at

Step Five, in applying that finding of residual functional capacity to determine there were jobs

available that she could hold.

              Because the Court finds that the ALJ erred in concluding that Mr. Cardona’s opinions

were not consistent with other substantial evidence in the record, the Court agrees.

                      A. Treating Physician Rule

              With respect to the nature and severity of a claimant’s impairments, “[t]he SSA

recognizes a rule of deference to the medical views of a physician who is engaged in the primary

treatment of a claimant.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015); see also Burgess,

537 F.3d at 128 (same). The treating physician’s opinion “is given controlling weight if it is well

supported by medical findings and not inconsistent with other substantial evidence.” Rosa v.

Callahan, 168 F.3d 72, 78 (2d Cir. 1999) (citations omitted).3

              The treating physician’s opinion, however, is not afforded controlling weight where “the

treating physician issued opinions that are not consistent with other substantial evidence in the

record, such as the opinions of other medical experts.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d

Cir. 2004) (per curiam). “[T]o override the opinion of the treating physician,” the ALJ must


                                                            
3
 On March 27, 2017, new regulations took effect that effectively abolish the treating physician rule; for claims filed
before March 27, 2017, however, the treating physician rule continues to apply. See 20 CFR § 416.927; Smith v.
Comm’r of Soc. Sec. Admin., 731 F. App’x 28, 30 n.1 (2d Cir. 2018).

                                                               25
consider, under the relevant regulations, factors including “(1) the frequently, length, nature, and

extent of treatment; (2) the amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence; and (4) whether the physician is

a specialist.” Selian v. Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (citing Burgess, 537 F.3d at

129).

              “‘An ALJ does not have to explicitly walk through these factors, so long as the Court can

conclude that the ALJ applied the substance of the treating physician rule[.]’” London v. Comm’r

of Soc. Sec., 339 F. Supp. 3d 96, 102 (W.D.N.Y. 2018) (quoting Scitney v. Colvin, 41 F.Supp.3d

289, 301 (W.D.N.Y. 2014)). The ALJ “must ‘comprehensively set forth [his] reasons for the

weight assigned to a treating physician’s opinion.’” Burgess, 537 F.3d at 129 (quoting Halloran,

362 F.3d at 33 and citing 20 C.F.R. § 404.1527(d)(2)).

              The Appeals Council, in its remand notice, found that the ALJ’s original decision had not

adequately explained why he accorded little weight to treating therapist Mr. Cardona’s opinion.

Tr. 902. The Appeals Council therefore directed him to reassess the medical evidence in the

record.

              The ALJ now has fully articulated his reasons for assigning that opinion little weight,

explaining that Mr. Cardona’s opinions4 were, generally speaking, not entitled to much weight

because they were overstatements of Ms. Shailer-Solak’s limitations and not supported by the

medical evidence. Tr. 839. He noted, in particular, that notes from Ms. Shailer-Solak’s treating

providers at InterComm of “individual therapy and medication management sessions document

the claimant’s reports of volunteer and work activity and social activities with friends or

                                                            
4
  The parties do not appear to dispute that Mr. Cardona’s opinions were made by a “treating source” for purposes of
the rule, insofar as they were co-signed by acceptable physicians. The December 18, 2013 opinion was co-signed by
Dr. Anees Ahmed, Plaintiff’s psychiatrist. Tr. 714. The December 15, 2015 opinion was co-signed by Nurse
Practitioner Carol Montano. Tr. 1150.

                                                               26
neighbors,” finding that “[t]hese activities do not support the marked/extreme restrictions,

serious limitations or inability to meet competitive standards found by” Mr. Cardona. Tr. 839.

Finally, the ALJ explained that Mr. Cardona’s opinions did not indicate whether the stated

limitations were a result of noncompliance. Id.

       Ms. Shailer-Solak contends that the ALJ ignored the Appeals Council’s directives and

“cherry-picked” the evidence in the record to support his decision not to give Mr. Cardona’s

opinions controlling weight. See Pl.’s Mem. at 4–11; Pl.’s Reply at 4 (“In sum, without using the

phrase, the Appeals Council truly understood the cherry-picking that was rampant in the first

Decision, cherry-picking that is carried forward in the current Decision and in the Defendant

Commissioner’s memo.”).

       The Court agrees.

       In Rosa, the Second Circuit concluded that the ALJ, as a lay person, “simply was not in a

position to know whether the absence of muscle spasms would in fact preclude the disabling loss

of motion described by Dr. Ergas in his assessment.” Rosa, 168 F.3d at 79. By doing so, the ALJ

had impermissibly substituted his own judgment for competent medical opinion. Id.; see also

Thornton v. Colvin, No. 3:13-CV-1558 (CSH), 2016 WL 525994, at *7 (D. Conn. Feb. 9, 2016)

(“In the case at bar, the ALJ decided to disregard a treating physician’s medical opinion that

Thornton was disabled because, in the ALJ’s lay view, the medical records did not support that

medical opinion. This runs counter to Second Circuit authority, which disapproves of a non-

physician ALJ substituting his or her lay judgment, based upon such a circumstantial critique, for

competent medical opinion.”).




                                                  27
              The ALJ here, nevertheless, has substituted his own judgment for competent medical

opinion.5

              On the issue of noncompliance, the ALJ stated that “even though Mr. Cardona’s opinion

was co-signed by an acceptable medical source, Dr. Ahmed, it is not very persuasive because it

does not indicate whether these limitations are a result of the claimant’s noncompliance.”

Tr. 839. But the record evidence does not support this conclusion. Ms. Shailer-Solak reported

high levels of stress, anxiety, and depression, regardless of whether she was compliant with her

medication requirements. Compare, e.g., Tr. 1119 (noting in “Progress in last Quarter” section,

in an opinion cosigned by Dr. Ahmed, that “Client continues to take medication, but also

reporting in the Justification for Ongoing Care section that “Stress and anxiety has been at a level

of 9 out of 10. Depression has been at a level of 9 out of 10.”); with Tr. 1123 (noting compliance

issues, in an opinion cosigned by Dr. Ahmed, but still reporting “[a]nxiety and depression has

been at a level of 9 out of 10 and has been occurring daily.”).

              Likewise, the ALJ’s lay assessment of certain “volunteer and work activity and social

activities with friends or neighbors” is not a sufficient basis to ignore a treating physician’s

medical assessment of Ms. Shailer-Solak’s marked/extreme restrictions, serious limitations, and


                                                            
5
  He also may have not followed the specific directives of the Appeals Council’s remand order, which is in and of
itself legal error. See Ellis v. Colvin, 29 F. Supp. 3d 288, 299 (W.D.N.Y. 2014) (“The regulations clearly state that
an ‘administrative law judge shall take any action that is ordered by the Appeals Council and may take any
additional action that is not inconsistent with the Appeals Council’s remand order.’ The failure of an ALJ to abide
by the directives in an Appeals Council remand order constitutes legal error requiring remand.”) (quoting 20 C.F.R.
§ 404.977(b)) (citations omitted); Cabibi v. Colvin, 50 F. Supp. 3d 213, 231 (E.D.N.Y. 2014) (finding remand
appropriate where ALJ failed to develop record in compliance with Appeals Council’s remand order and collecting
cases); Savino v. Astrue, No. 07-cv-4233 (DLI), 2009 WL 2045397, at *9 (E.D.N.Y. Jul. 8, 2009) (“An ALJ
commits legal error requiring remand when he does not abide by a remand order from the Appeals Council.”)
(citations omitted); Mann v. Chater, No. 95 CIV. 2997 (SS), 1997 WL 363592, at *3 (S.D.N.Y. Jun. 30, 1997)
(“The ALJ should have followed the order of the Appeals Council. Because he did not, I must remand this action.”)
(citing 20 C.F.R. § 404.977(b)); see also Tr. 851 (“I also have the prior decisions in your case from both here at the
hearing level, my decision, and also the Appeals Council decisions and the U.S. District Court remand and
subsequent Appeals Council remand and I have read all of those prior decisions in your case. I am not bound by any
prior decisions in your case.”). 

                                                               28
inability to meet competitive standards found by Mr. Cardona and endorsed by Dr. Ahmed. See

Rosa, 168 F.3d at 79; see also Thornton, 2016 WL 525994, at *7. Indeed, the Appeals Council

had already concluded that the ALJ’s first “decision inaccurately relies on volunteer and part-

time work that appears to show the claimant cannot function in a regular work environment[.]”

Tr. 902.

       The ALJ also highlighted inconsistencies between the treating physicians and the mental

status examinations. Tr. 839. The ALJ generally determined that the consultative examiners

decisions were entitled to greater weight because they were “generally consistent with the

claimant’s mental status examinations over time” and “with the improvement of the claimant’s

condition with medication and the use of coping mechanisms.” Tr. 840. He also afforded “some

weight” to state agency consultants, even though they had only seen Ms. Shailer-Solak briefly,

and several years before. Id.

       But Dr. Kahn, Ms. Reese, Dr. Hernández, as well as the state agency examiners, met with

Ms. Shailer-Solak briefly, only for the purposes of the examination. Meanwhile, the providers at

InterComm have been treating and providing services to Ms. Shailer-Solak for nearly ten years at

this point and, at the time the ALJ issued his ruling, had treated Ms. Shailer-Solak for more than

four years following the intervention of the non-treating examiners. See Tr. 335 (noting start of

treatment at InterComm. on February 20, 2008). The Second Circuit has “cautioned that ALJs

should not rely heavily on the findings of consultative physicians after a single examination.”

Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013).

       Significantly, Dr. Kahn’s determination and the Reese/Hernández report are not actually

inconsistent with the InterComm reports. As the Appeals Council noted in its remand of the

ALJ’s first decision, both “include statements that tend to show greater limitations” than the ALJ



                                                29
understood them to say—specifically noting Dr. Kahn’s statement that Ms. Shailer-Solak “is still

quite symptomatic” and “still gets several panic attacks a week.” Tr. 902. In his second decision,

however, the ALJ did not address these statements by Dr. Kahn or Ms. Reese.

       Finally, other record evidence supports Mr. Cardona’s report. For example, the Appeals

Council noted that the original decision “does not evaluate the numerous low GAF scores in the

record that support the opinion . . . .” Tr. 902. On remand, the ALJ concluded that he should

“afford little weight to the claimant’s GAF scores below 50, ranging as low as 32” because they

“only provide snapshots of her condition at those moments in time and do not reflect any

improvement in her treatment.” Tr. 840. He repeated his conclusion that the “the claimant made

some progress in her condition during treatment” and that any progress “was not reflected in the

GAF scores.” Tr. 840.

       While GAF scores are no longer included in the Diagnostic and Statistical Manual of

Mental Disorders, and the Social Security Administration limits their use, these scores are still

useful, however, “as opinion evidence, i.e., the details of the clinician’s description rather than a

numerical range.” Packard v. Berryhill, No. 16-cv-00560V (F), 2018 WL 3651330, at *7

(W.D.N.Y. Aug. 1, 2018); see Martin v. Berryhill, No. 17-CV-00267-LGF, 2018 WL 3439867,

at *5 (W.D.N.Y. July 17, 2018).

       Here, the GAF scores directly contradict the ALJ’s assessment. Rather than show

progress, the scores consistently place Ms. Shailer-Solak between 30 and 40 within the two years

prior to the ALJ’s second decision, providing a longer view of her condition. See Pl.’s Mem. at

21–22 (collecting scores), Significantly, consistent scores under 50 “indicate[] serious symptoms

or a serious impairment in social or occupational function.” Concepcion v. Astrue, No. 3:09-CV-

01376 (SRU) (WIG), 2010 WL 2723184, at *7 (D. Conn. July 8, 2010); accord. Pulvino v.



                                                 30
Berryhill, No. 17-cv-6507 (JWF), 2018 WL 3575315, at *2 (W.D.N.Y. July 24, 2018) (noting

GAF scores of 45 and 55 as “indicat[ing] serious limitations in functioning” and supporting

treating physician’s opinion).

              For these reasons, the Court finds that the ALJ erred in affording Mr. Cardona’s 2013 and

2015 assessments little weight.

                      B. Step Three

              Ms. Shailer-Solak argues that because the ALJ declined to defer to Mr. Cardona’s

opinion he erroneously concluded that her impairments—bipolar disorder, affective disorder, and

post-traumatic stress disorder—did not meet, singly or collectively, listing-level severity for

these impairments. Pl.’s Mem. at 31.

              The Court agrees.

               “For a claimant to show that his impairment matches a listing, it must meet all of the

specified medical criteria. An impairment that manifests only some of those criteria, no matter

how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (citation omitted).

“For a claimant to qualify for benefits by showing that his unlisted impairment, or combination

of impairments, is ‘equivalent’ to a listed impairment, he must present medical findings equal in

severity to all the criteria for the one most similar listed impairment.” Id. at 531 (footnote and

citation omitted).

              The ALJ examined the criteria of Listings 12.04 (depressive, bipolar, and related

disorders), 12.06 (anxiety and obsessive-compulsive disorders), and 12.08 (personality and

impulse-control disorders).6 On appeal, Ms. Shailer-Solak does not challenge the ALJ’s

conclusions with respect to listing level 12.08.

                                                            
6
 The ALJ also noted Listing 12.09 (substance addition disorders) but concluded that it need not be investigated
further because the medical evidence neither showed that it resulted in more than moderate difficulties functioning

                                                               31
              “To qualify as a listed impairment under Listing 12.04, the claimant’s impairment must

satisfy the criteria in both paragraphs A and B, or the criteria in paragraph C, of that listing. To

qualify as a listed impairment under Listing 12.06, the claimant’s impairment must satisfy the

criteria in both paragraphs A and B, or the criteria in both paragraphs A and C, of that

listing.” Avila v. Astrue, 933 F. Supp. 2d 640, 651 (S.D.N.Y. 2013) (citing 20 C.F.R. Pt. 404,

Subpt. P, App. 1, § 12.04 and 12.06).

                             1. Paragraph B Criteria

              Both listings have identical paragraph B criteria. See 20 C.F.R. Pt. 404, Subpt. P, App. 1,

§ 12.04 ¶ B; id. at § 12.06 ¶ B; Vassar v. Comm’r of Soc. Sec., No. 8:14-CV-0977 (GTS), 2015

WL 4651050, at *4 (N.D.N.Y. Aug. 5, 2015) (“Both Listings §§ 12.04 and 12.06 have identical

paragraph B criteria.”).

               To satisfy those criteria, the mental impairments “must result in at least two of the

following: marked restriction of activities of daily living; marked difficulties in maintaining

social functioning; marked difficulties in maintaining concentration, persistence, or pace; or

repeated episodes of decompensation, each of extended duration.” Tr. 829. “A marked limitation

means more than moderate but less than extreme.” Id. “Repeated episodes of decompensation,

each of extended duration, means three episodes within 1 year, or an average of once every 4

months, each lasting for at least two weeks.”

              Both the 2013 and 2015 Mental Impairment Questionnaires completed by Mr. Cardona

(and co-signed by Dr. Ahmed and Nurse Montano, respectively) found that Ms. Shailer-Solak’s

impairments resulted in an extreme restriction of activities of daily living, marked difficulties in

                                                            
or that it exacerbated Ms. Shailer-Solak’s depressive or anxiety symptoms to a level warranting a disability
addiction or alcoholism (“DAA”) analysis. Tr. 829 n.1; see also Public Law 104-121 and Section 223(d)(2)(C) and
1614(a)(3)(J) of the Social Security Act as amended; DI 90070.050 (Adjudicating a Claim Involving Drug Addition
or Alcoholism (DAA), PROGRAM OPERATIONS MANUAL SYSTEM, https://secure.ssa.gov/poms.nsf/lnx/0490070050.

                                                               32
maintaining social functioning, extreme difficulties in maintaining concentration, persistence, or

pace, and four or more episodes of decompensation within a twelve-month period, each lasting at

least two weeks. Tr. 713, 1149. In both questionnaires, Mr. Cardona indicated that Ms. Shailer-

Solak had a “current history of 1 or more years’ inability to function outside a highly supportive

living arrangement with an indication of continued need for such an arrangement” and “an

anxiety related disorder and complete inability to function independently outside the area of

one’s home.” Tr. 713, 1149.

       The ALJ disagreed with these findings and concluded that Ms. Shailer-Solak only had a

mild restriction of activities of daily living, Tr. 829, moderate difficulties in social functioning,

Tr. 829–30, and moderate difficulties in maintaining concentration, persistence, or pace, Tr. 830.

The ALJ also found that Ms. Shailer-Solak has not experienced any episodes of decompensation

for an extended duration. Tr. 830.

       With respect to Ms. Shailer-Solak’s activities of daily living, the ALJ found her

restriction only mild, based primarily on three reports in the record.

       First, in December 4, 2011, Ms. Shailer-Solak reported that she spent a lot of time out

walking with her dog, that she had no problems dressing or grooming, that she prepared her own

meals, shopped for food in stores, went out of her house regularly for fresh air and sunshine, and

volunteered at Human Services and Kiwanis, Tr. 829 (citing Dec. 4, 2011 Activities of Daily

Living Report, Tr. 271–78).

       Second, the ALJ noted that on February 7, 2012, Ms. Reese found that Ms. Shailer-Solak

likes to “read, listen to music, walk and sit on her deck to watch the animals, go to listen to free

music on Wednesday nights and attends church on Sundays. With regard to completing daily

activities, she asserted that she is independent and self-motivated. She can do her own grooming,



                                                  33
cleaning, shopping, and cooking.” Tr. 829 (citing Feb. 7, 2012 Mental Status Assessment,

Tr. 622–27).

       Third, the ALJ highlighted that, on July 20, 2012, Ms. Shailer-Solak “reported hanging

out in the pool in warmer weather.” Tr. 829 (citing Disability Evaluation, Tr. 632–34). In

addition, the ALJ noted that treatment records indicate “consistent reports of part-time work

activity during the relevant period.” Tr. 829.

       Later in the opinion, the ALJ reviewed the InterComm treatment notes in detail. Tr. 834–

38. Among the relevant findings in his analysis of these notes were that: (1) in a December 2012

medication management session with Dr. Ahmed, Ms. Shailer-Solak reported volunteering her

time at Foodshare and helping poor people,” Tr. 835 (citing Medication Progress Note, dated

Dec. 12, 2012, Tr. 742); (2) on December 28, 2012, Ms. Shailer-Solak reported to Intercomm

staff member Lindsay Green that she had been “consistently volunteering at the Newington

Town Social Services Department, Tr. 835 (citing ISP Coordination Form 1.2, dated Dec. 28,

2012, Tr. 747); (3) in an October 2, 2013 session with Mr. Cardona, Ms. Shailer-Solak reported

volunteering time at town hall one to two times a week, Tr. 836 (citing ISP Coordination Form

1.3, dated Oct. 2, 2013, Tr. 796); and (4) in the October 2, 2013 session with Mr. Cardona, Mr.

Cardona rated Ms. Shailer-Solak’s “health practices, housing stability, time management,

nutrition, personal hygiene, grooming and dress” within “normal limits,” determined that she had

only “moderate problems” with “communication, safety, managing money, leisure, community

resources, sexuality, productivity, and behavior norms,” determined that she had only

“occasional, moderately severe problems” with “problem solving, social network, and coping

skills,” and determined that she had “severe problems with family relationships and alcohol/drug

use,” Tr. 836 (citing ISP Coordination Form 1.3, dated Oct. 2, 2013, Tr. 798–99).



                                                 34
       With respect to Ms. Shailer-Solak’s social functioning, the ALJ found her to have

moderate difficulties. He cited several pieces of evidence, including: (1) in December 4, 2011,

Ms. Shailer-Solak reported that she tried to socialize daily by having conversations or just

listening, and had volunteered at Human Services and Kiwanis, Tr. 829 (citing Dec. 4, 2011

Activities of Daily Living Report, Tr. 271–78); (2) on February 7, 2012, she reported to non-

treating LCSW Diane Reese that she is able to take public transit without assistance, is sociable,

and able to communicate well with others, Tr. 829–30 (citing Feb. 7, 2012 Mental Status

Assessment, Tr. 622–27); (3) that her evaluator Margarita Hernandez on February 7, 2012 found

her to be alert, cooperative, and friendly, and that she made regular eye contact, was relaxed, and

had normal speech and easy rapport, Tr. 830 (citing Feb. 7, 2012 Mental Status Assessment,

Tr. 622–27; (4) that at a July 20, 2012 examination with Dr. Steven Kahn of Connecticut

Disability Determination Services, Ms. Shailer-Solak reported having little social contact with

family or any friends, Tr. 830 (citing Tr. 632–34); and (5) that her mental status examinations, as

documented in progress notes from InterComm, showed that she generally had

depressed/anxious mood with congruent affect, but also showed that her symptoms were

generally moderate, Tr. 830 (citing Tr. 1000–1143).

       With respect to Ms. Shailer-Solak’s concentration, persistence, or pace, the ALJ found

her to have only moderate difficulties. He noted that Ms. Shailer-Solak has (1) been able to

provide detailed work history and account of her daily activities, Tr. 830 (citing Dec. 4, 2011

Activities of Daily Living Report, Tr. 271–78); and (2) been able to provide detailed family and

medical histories to multiple examining and treating providers, Tr. 830 (citing Wheeler Clinic

Treatment Records, Tr. 334–429; Progress Notes from Hospital of Central Connecticut, Tr. 450–




                                                35
507; InterComm Adult Assessment, Tr. 574–605; Feb. 7, 2012 Mental Status Assessment,

Tr. 622–27; and Disability Evaluation, Tr. 632–34).

       With respect to the episodes of decompensation, the ALJ concluded that Ms. Shailer-

Solak has experienced no episodes of decompensation of extended duration. Tr. 830. He found a

general absence of “medical evidence of exacerbations or temporary increases in the claimant’s

symptoms or signs, accompanied by a loss of adaptive function,” as well as no “significant

alteration in medication” or “need for a more structured psychological support system.” Tr. 830.

       As discussed above, the ALJ erred in finding that Mr. Cardona’s opinions in the

Impairment Questionnaires dated December 18, 2013 and December 15, 2015 were not

consistent with the other medical evidence in the record and this error similarly affects the ALJ’s

analysis with respect to the first three paragraph B criteria.

       Indeed, with respect to episodes of decompensation, the ALJ did not account for Mr.

Cardona’s view—that Ms. Shailer-Solak had experienced four or more such episodes within a

twelve-month period, Tr. 1149.

               2. Paragraph C Criteria

       “To satisfy the paragraph C criteria of Listing § 12.04, the mental impairment must have

existed for at least two years and cause more than a minimal limitation on plaintiff’s ability to

perform basic work activities, with symptoms or signs currently attenuated by medication or

psychosocial support, and one of the following: 1) repeated episodes of decompensation, each of

extended duration; or, 2) a residual disease process that has resulted in such marginal adjustment

that even a minimal increase in mental demands or change in the environment would be

predicted to cause the individual to decompensate; or, 3) current history of one or more years

inability to function outside a highly supportive living arrangement, with an indication of



                                                  36
continued need for such an arrangement.” Vassar, 2015 WL 4651050, at *4 (citing 20 C.F.R.

Part 404, Subpart P, App’x 1).

        “To satisfy the paragraph C criteria of Listing § 12.06, the mental impairment must result

in a complete inability to function independently outside the area of one’s home.” Id. (citing 20

C.F.R. Part 404, Subpart P, App’x 1).

        On his 2013 and 2015 questionnaires, Mr. Cardona determined that Ms. Shailer-Solak

had a chronic affective disorder, causing more than a minimal limitation to do any basic work

activity, with a current history of one or more years’ inability to function outside a highly

supportive living arrangement with an indication of such arrangement, and an anxiety related

disorder and complete inability to function independently outside the area of her home. Tr. 713,

1149.

        With respect to Listing § 12.04, the ALJ determined that Ms. Shailer-Solak’s medical

records “show no evidence” of a “chronic affective disorder of at least 2 years duration that

caused more than a minimal limitation of ability to do basic work activities,” and that while Ms.

Shailer-Solak “has been diagnosed with depression, she has not experienced repeated episodes of

decompensation, a residual disease process resulting in marginal adjustment that a minimal

increase in mental demands or change in environment that would cause decompensation, or a

current history or 1 or more years’ inability to function outside of a highly supportive living

environment.” Tr. 831.

        With respect to Listing § 12.06, the ALJ noted that Ms. Shailer-Solak “reported that she

is able to care for herself and her household independently,” and that she “is able to leave her

home to shop and attend her medical appointments.” Tr. 831. The ALJ therefore found that Ms.

Shailer-Solak had the capacity to function independently outside the area of her home.



                                                 37
       As also discussed above, the ALJ, however, gave too little weight to Mr. Cardona’s

opinion in his evaluation of Listing § 12.06’s paragraph C criteria, given the abundant medical

and other evidence in the record that Ms. Shailer-Solak could not function outside of her home.

In Mr. Cardona’s opinion, approved by Dr. Ahmed, with respect to Listing 12.04’s paragraph C

criteria, Ms. Shailer-Solak had a current history of one or more years’ inability to function

outside of a highly supportive living environment.

       The ALJ did not identify specific evidence contradicting Mr. Cardona’s conclusion that

Ms. Shailer-Solak has a chronic affective disorder that caused more than a minimal limitation of

ability to do basic work activities, report of repeated episodes of decompensation, nor does he

appear to have identified specific evidence that she does not have a chronic affective disorder.

He simply found a lack of evidence as to such a disorder or such episodes.

       The ALJ’s conclusion as to the lack of a chronic affective disorder thus is erroneous. As

discussed above, at Step Two, the ALJ found that Ms. Shailer-Solak had a severe impairment, an

affective disorder. See Griffiths v. Astrue, No. 1:09CV2453, 2011 WL 53096, at *4 (N.D. Ohio

Jan. 7, 2011) (“The Court finds that Plaintiff’s quoted part of the ALJ’s Step 3 finding would be

inconsistent with the ALJ’s Step 2 finding because the ALJ’s phrase ‘no more than a minimal

limitation’ implies that no severe impairment exists.”) (citations omitted).

       Moreover, in evaluating the paragraph B criteria, the ALJ concluded that Ms. Shailer-

Solak had moderate difficulties in social functioning and maintaining concentration, persistence,

and pace. These findings would suggest that Ms. Shailer-Solak’s disorder has caused “more than

a minimal limitation of ability to do basic work activities,” as required to satisfy the first prong

of paragraph C.




                                                  38
       Indeed, the 2013 Mental Impairment Questionnaire, prepared by Mr. Cardona and

approved by Dr. Ahmed, listed as extreme Ms. Shailer-Solak’s restriction of activities of daily

living, as well as her difficulties in maintain concentration, persistence or pace and as marked,

her difficulties in maintaining social functioning. Tr. 71. It further listed that Ms. Shailer-Solak

suffered four or more episodes of decompensation within a twelve-month period, each of which

was at least two weeks in duration. Id. The 2015 Mental Impairment Questionnaire, completed

nearly two years later, details the same limitations. Id. at 1149.

       Thus, Ms. Shailer-Solak has provided evidence in the record of decompensation that

would provide a basis for finding that she satisfies the paragraph C criteria. See Bowen v.

Yuckert, 482 U.S. 137, 146 n. 5 (1987) (“The claimant first must bear the burden at step one of

showing that he is not working, at step two that he has a medically severe impairment or

combination of impairments, and at step four that the impairment prevents him from performing

his past work . . . It is not unreasonable to require the claimant, who is in a better position to

provide information about his own medical condition, to do so.”).

       By substituting his lay judgment for competent medical opinion, the ALJ’s decision not

to credit Mr. Cardona’s assessments with respect to the paragraph C criteria was erroneous

       Accordingly, the Court finds error in the ALJ’s Step Three determination. If the ALJ had

given Mr. Cardona’s assessments—assessments supported by substantial evidence in the

record—controlling weight, a finding that Ms. Shailer-Solak was disabled would have been

required here.

           C. Step Four

       Ms. Shailer-Solak argues the ALJ erred at Step Four in determining her residential

functional capacity for medium work, with the additional limitation that she is able to carry out



                                                  39
and remember simple instructions in a workplace environment with few changes, occasional

interactions with coworkers and none with the public. Pl.’s Mem. at 31–35. She contends that the

ALJ failed to properly credit Mr. Cardona’s assessments of her “as ‘seriously limited’ in

virtually every subcategory of mental abilities[.]” Id. at 33 (citing Tr. 711, 1147).

       The Court agrees.

       A claimant’s residual functional capacity (“RFC”) “is ‘the most [he or she] can still do

despite [his or her] limitations.’” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (quoting 20

C.F.R. § 416.945(a)(1)). “When determining a claimant’s RFC, the ALJ is required to take the

claimant’s reports of pain and other limitations into account, but is not required to accept the

claimant’s subjective complaints without question; he may exercise discretion in weighing the

credibility of the claimant’s testimony in light of the other evidence in the record.” Id. (citations

omitted).

       “The regulations provide a two-step process for evaluating a claimant’s assertions of pain

and other limitations. At the first step, the ALJ must decide whether the claimant suffers from a

medically determinable impairment that could reasonably be expected to produce the symptoms

alleged.” Id. (citing 20 C.F.R. § 404.1529(b)). If such an impairment is identified, “at the second

step, the ALJ must consider ‘the extent to which [the claimant’s] symptoms can reasonably be

accepted as consistent with the objective medical evidence and other evidence’ of record.” Id.

(citing 20 C.F.R. § 404.1529(a)). The ALJ must consider statements the claimant or others make

about her impairments, her restrictions, her daily activities, her efforts to work, or any other

relevant statements she makes to medical sources during the course of examination or treatment,

or to the agency during interviews, on applications, in letters, and in testimony in administrative




                                                  40
proceedings. Id. (quoting 20 C.F.R. § 404.1512(b)(3) and citing 20 C.F.R. § 404.1529(a); S.S.R.

96–7p.).

       Here, at the first step, the ALJ found Ms. Shailer-Solak’s “medically determinable

impairments could reasonably be expected to cause the alleged symptoms.” Tr. 838. At the

second step, however, the ALJ concluded that “the claimant’s statements concerning the

intensity, persistence, and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” Id.

In particular, the ALJ noted that Ms. Shailer-Solak generally had seen improved memory with

treatment, and that she was “cognitively intact with a logical thought process, no abnormal

thoughts and full orientation.” He further noted that all abnormalities of mood and affect were

consistently described in treatment notes as moderate.

       Having afforded Mr. Cardona’s opinion little weight, the ALJ considered the medical

opinions of Dr. Ann Price and Dr. Erol, Tr. 839, but also afforded them limited weight. Id.

       The ALJ next turned to Plaintiff’s GAF scores, but concluded that he should “afford little

weight to the claimant’s GAF scores below 50, ranging as low as 32” because they “only provide

snapshots of her condition at those moments in time and do not reflect any improvement in her

treatment.” Tr. 839–40. He repeated his conclusion that “the claimant made some progress in her

condition” but that this “was not reflected in the GAF scores.” Tr. 840.

       Finally, the ALJ noted the findings of non-treating examiners Dr. Khan and Dr.

Hernandez, and afforded them “greater weight” than Mr. Cardona’s opinions. The ALJ found

these opinions to be “consistent with the claimant’s mental status examination over the course of

her treatment” and “with the claimant’s level of daily activities which involv[e] caring for herself

and helping others through volunteer work.” Tr. 840. He also noted the opinions of the state



                                                41
agency consultants that Ms. Shailer-Solak “had difficulties in social functioning that limit the

frequency of her interactions.” Id. While he assigned these opinions some weight, he noted that

treatment notes later submitted, and not considered by the consultants, showed Ms. Shailer-Solak

had “experienced difficulty in her ability to concentrate and with her memory at times.” Id. He

therefore found Ms. Shailer-Solak subject to the limitation of carrying out and remembering

simple instructions. Id.

       Based on all of this, the ALJ concluded that

               Notwithstanding her noncompliance with follow-up and her
               medications, the claimant was able to work part-time for long
               stretches during the relevant period and also engage in volunteer
               work. Her noncompliance usually coincides with her mood lability
               and memory problems, both of which improve as she becomes more
               compliant. Her more recent treatment notes demonstrate that she
               learned helpful coping mechanisms deal with her symptoms and that
               her symptoms also improved with medications. She testified that she
               was experiencing one of her daily panic attacks during the hearing,
               but she was still able to answer questions and respond appropriately.
               Although her demeanor limits her social interactions in some
               capacity, it does not preclude all work related activity. Her mental
               status examinations also show positive findings of mood, affect,
               concentration and memory abnormalities at times. I have accounted
               for the foregoing and find that the claimant is limited to carrying out
               and remembering simple instructions, in an workplace environment
               with few changes, occasional interactions with coworkers and none
               with the public.

Tr. 838.

       Plaintiff argues that the ALJ should have deferred to Mr. Cardona at the second step. Mr.

Cardona had identified that, with respect to most mental abilities needed to do unskilled work,

Ms. Shailer-Solak was “seriously limited,” except for her ability to understand and remember

very short and simple instructions, which he rated as “limited but satisfactory.” Tr. 711. In three

abilities—working in coordination with or proximity to others without being unduly distracted,

performing at a consistent pace without an unreasonable number and length of rest periods, and


                                                 42
responding appropriately to changes in a routine work setting—Mr. Cardona found that Ms.

Shailer-Solak was “unable to meet competitive standards.” Id. With respect to abilities to do

particular types of jobs, Mr. Cardona found Ms. Shailer-Solak seriously limited in her ability to

travel to unfamiliar places and use public transportation, but otherwise “limited but satisfactory”

in her ability to interact appropriately with the general public, maintain socially appropriate

behavior, and adhere to basic standards of neatness and cleanliness. Tr. 712.

       Again, as already discussed above, the ALJ erred in giving too little weight to the

opinions of Mr. Cardona. The ALJ’s lay judgment about the significance of reports of volunteer

and work activity and social activities with friends and neighbors and other matters cannot be a

substitute for competent medical opinion regarding Ms. Shailer-Solak’s limitations arising from

her medical condition, particularly when two separate Mental Impairment Questionnaires issued

two years apart find similar, if not the same, extreme and marked limitations in Ms. Shailer-

Solak’s functioning capacity. See Tr. 713, 1149 (similarly finding extreme limitations in the

restriction of activities of daily living, and in maintaining concentration, persistence, or pace and

marked limitation in social functioning, as well as several episodes of decompensation a year

lasting more than two weeks in duration). Moreover, these medical records are not in isolation,

but supplemented by numerous notations related to PTSD, and various symptoms of stress,

anxiety and depression during this same time period. See, e.g., Tr. 1119 (noting “[s]tress and

anxiety has been at a level of 9 out of 10. Depression has been at a level of 9 out of 10.”);

Tr. 1123 (noting “[a]nxiety and depression has been at a level of 9 out of 10 and has been

occurring daily.”).

       As noted earlier, GAF scores are no longer included in the Diagnostic and Statistical

Manual of Mental Disorders, and the Social Security Administration limits their use. See Martin



                                                 43
2018 WL 3439867, at *5. But the scores are still useful “as opinion evidence, i.e., the details of

the clinician’s description rather than a numerical range.” Packard, 2018 WL 3651330, at *7.

       Again, as already discussed above, Ms. Shailer-Solak’s GAF scores contradicted the

ALJ’s assessment, consistently placing her between 30 and 40 within the two years prior to the

ALJ’s second decision. See Pl.’s Mem. at 21–22 (collecting scores). These provide multiple

snapshots over time, and consistent scores under 50 “indicate[] serious symptoms or a serious

impairment in social or occupational function.” Concepcion v. Astrue, No. 3:09-cv-1376 (SRU)

(WIG), 2010 WL 2723184, at *7 (D. Conn. July 8, 2010); accord. Pulvino v. Berryhill, No. 17-

cv-6507 (JWF), 2018 WL 3575315, at *2 (W.D.N.Y. July 24, 2018) (noting GAF scores of 45

and 55 as “indicat[ing] serious limitations in functioning” and supporting treating physician’s

opinion). While the ALJ concluded that the scores were “inconsistent with the claimant’s level of

daily activities and documented previously, which do not indicate that she has serious to major

impairments in functioning,” once again, the ALJ’s lay judgment should not have been

substituted for competent medical opinion.

       The ALJ thus erred in substituting his lay judgment for that of competent medical opinion

in finding that Mr. Cardona’s opinions in the Impairment Questionnaires dated December 18,

2013 and December 15, 2015 were not consistent with the other medical evidence in the record

with respect to Ms. Shailer-Solak’s residual functional capacity.

       Accordingly, the ALJ erred in his residual functional capacity determination at Step Four.

           D. Step Five

       Ms. Shailer-Solak argues that because the ALJ did not properly determine her residual

functional capacity at Step Four, his conclusion about the jobs that would be available to her at

Step Five is not supported by substantial evidence. Pl.’s Mem. at 34 (“In the absence of an



                                                44
accurate RFC in the hypothetical posed to the [Vocational Expert], the [Acting] Commissioner

has failed to carry her burden of proof of ‘no disability’ at Step 5, leaving the conclusion that the

claimant is disabled.”).

        Because the Court has found that the ALJ’s determination of Ms. Shailer-Solak’s residual

functional capacity was not supported by substantial evidence in the record, the Court agrees.

        Ms. Shailer-Solak additionally argues that the ALJ failed to address the additional

assumptions raised in his hypothetical questions to the vocational expert.

        At the fifth step, the ALJ considers the claimant’s “residual functional capacity and [ ]

age, education, and work experience” to evaluate whether the claimant “can make an adjustment

to other work.” 20 C.F.R. § 416.920(a)(4)(v). If the claimant is able to adjust to other work, then

the ALJ will find the person not disabled; if the claimant cannot make the adjustment, the ALJ

will find the person disabled. Id. While the claimant bears the burden for the first four steps of

the disability determination, the burden shifts at Step Five. Bowen v. Yuckert, 482 U.S. 137, 146

n.5 (1987).

        An ALJ may determine if there are a significant number of jobs available to a claimant

either by applying the Medical Vocational Guidelines or by relying on the testimony of a

vocational expert. McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014). Furthermore, “[a]n ALJ

may rely on a vocational expert’s testimony regarding a hypothetical as long as ‘there is

substantial record evidence to support the assumption[s] upon which the vocational expert based

his opinion,’ . . . and accurately reflect[s] the limitations and capabilities of the claimant

involved[.]” Id. (quoting Dumas v. Schweiker, 712 F.2d 1545, 1553–54 (2d Cir. 1983) and citing

Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)); see also McAuliffe v. Barnhart, 571 F.

Supp. 2d 400, 406 (W.D.N.Y. 2008) (“I find, however, that because the hypothetical question



                                                  45
posed to the vocational expert was not based on an accurate portrayal of plaintiff’s impairments,

the ALJ committed error in posing the hypothetical, and in relying on the vocational expert’s

answer to the hypothetical.”); Pardee v. Astrue, 631 F. Supp. 2d 200, 222 (N.D.N.Y. 2009)

(“Use of hypothetical questions to develop the vocational expert’s testimony is also permitted,

provided that the questioning precisely and comprehensively includes each physical and mental

impairment of the claimant accepted as true by the ALJ.”).

       Because the ALJ had previously determined at Step Four that Ms. Shailer-Solak could

not perform the full range of medium work, the ALJ relied on the testimony of Michael Dorval, a

vocational expert, to determine “the extent to which [Ms. Shailer-Solak’s additional limitations]

erode the unskilled medium occupational base[.]” See Tr. 841. Based on that testimony, the ALJ

first asked a hypothetical question:

               First, assuming someone of the same age, education, and work
               experience as the claimant. If the person could do medium work, as
               defined. They could carry out and remember simple instructions in
               a workplace with few changes. They could have occasional
               interaction with coworkers, but no interaction with the general
               public. Under that hypothetical could such a person do any of the
               claimant’s past work?

Tr. 864. Mr. Dorval responded such a person could not do Ms. Shailer-Solak’s past work

because it “involves public contact.” Id. The ALJ then asked if there were other jobs in the

national economy that “such a person could do.” Id. Mr. Dorval responded that a similarly-

situated claimant could be a laundry worker, cleaner/janitor, and a dishwasher. Id.

       The ALJ relied on this testimony in his final decision, concluding that “considering the

claimant’s age, education, work experience, and residual functional capacity, the claimant is

capable of making a successful adjustment to other work that exists in significant numbers in the

national economy.” Tr. 842.



                                                46
       During the hearing, however, the ALJ posed two further hypotheticals that have bearing

on whether there are adequate positions existing in the national economy for someone similarly-

situated to Ms. Shailer-Solak. First, he asked if there was an opportunity for employment for

someone who “would be off task at least 15% or more of the workday.” Tr. 865. Mr. Dorval

stated that there were no full-time jobs for such a person. Id. Second, the ALJ asked if there

would be work for an employee who would be “absent two or more times a month.” Id. Again,

Mr. Dorval stated that there were no full-time jobs available for such a person. Id. The ALJ,

however, did not address these two hypotheticals in his decision.

       Ms. Shailer-Solak contends this was error. She points to one district court that has found

error where an ALJ failed to explain the reasons for not crediting the answers to these additional

hypothetical questions. White v. Colvin, No. CIV.A. 13-3991 MCA, 2015 WL 1523068, at *5

(D.N.J. Apr. 2, 2015) (“By virtue of propounding such pointed hypothetical questions, the ALJ

acknowledged evidence might suggest that Plaintiff could only concentrate for six out of eight

hours per workday, that he would miss work twice per month, or that he was unable to have any

contact with supervisors.”). In that case, however, that ALJ “did not address the contrary medical

evidence that supports a finding that the Plaintiff suffered” from the limitations posed in the

hypotheticals. Id. That ALJ’s error was not failing to deal with the hypotheticals, but failing to

deal with contrary medical evidence suggesting additional limitations. Id. (“By failing to address

the contrary evidence in her opinion, this Court cannot determine whether the ALJ rejected this

evidence or simply failed to consider it.”).

       In any event, the first hypothetical question “to the vocational expert was not based on an

accurate portrayal of plaintiff’s impairments” and therefore “the ALJ committed error in posing

the hypothetical, and in relying on the vocational expert’s answer to the hypothetical.” McAuliffe,



                                                 47
571 F. Supp. at 406; see also Aubeuf v. Schweiker, 649 F.2d 107, 114–15 (2d Cir. 1981)

(overturning and remanding where hypothetical assumed plaintiff could walk, an assumption

challenged by other record evidence). An accurate portrayal of Ms. Shailer-Solak’s impairments

would take into consideration the record evidence of her repeated flashbacks, panic attacks, and

other mental health concerns which result in her being significantly distracted in her work or

require frequent absences.

       In both of Ms. Shailer-Solak’s Mental Impairment Questionnaires, and as recognized in

the parties’ stipulated facts, Mr. Cardona determined that Ms. Shailer-Solak would be absent

from work over four days per month. Tr. 749, 1150. At Step Three, the ALJ improperly

concluded that this opinion was not entitled to controlling weight as to the severity of Ms.

Shailer-Solak’s impairments. As addressed above, he concluded that Mr. Cardona’s

determination was inconsistent with the record as a whole, and as the Court has determined, the

ALJ’s conclusions were in error. But even if that were correct, the ALJ has pointed to no reason

why Mr. Cardona’s assessment of Ms. Shailer-Solak’s future absences themselves would be

inconsistent with any other piece of evidence in the record. Cf. Snell v. Apfel, 177 F.3d 128, 133

(2d Cir. 1999) (noting, regarding treating providers opinions, “the less consistent that [an]

opinion is with the record as a whole, the less weight it will be given.”).

       Put another way: even assuming there were some inconsistency in the record regarding

Ms. Shailer-Solak’s ability to concentrate and thus be determined disabled at Step Three, the

non-treating examiners’ evidence that the ALJ relied on at Step Three would also support a

finding that she would be regularly absent from her place of work at Step Five.

       Dr. Kahn—whose opinion the ALJ “afford[ed] greater weight,” Tr. 840—concluded that

Ms. Shailer-Solak was “still quite symptomatic” in 2012, and that she suffered from “panic



                                                 48
disorder with a degree of agoraphobia and she still gets several panic attacks a week and also a

PTSD which manifest [sic] itself at least partially in terms of occasional flashbacks and bad

dreams.” Tr. 634. Similarly, Ms. Reese noted that “Ms. Shailer-Solak spoke of having startled

responses to common things such as a phone ringing or someone raising hand.” Tr. 626.; see also

Tr. 627 (“When these feelings become so intense she often seeks help by going to the emergency

room for a crisis evaluation and possible admission to a psychiatric unit.”). These conclusions

are consistent with a finding that Ms. Shailer-Solak would be absent regularly from her place of

work, a possibility not included in the first hypothetical posed to the vocational expert.

       In fact, the ALJ appeared to recognize these limitations by posing the second and third

hypotheticals. The ALJ, however, did not address these two hypotheticals in his decision.

        As a result, the ALJ erred by relying on a hypothetical that was not supported by

substantial evidence and did not accurately reflect Ms. Shailer-Solak’s limitations and capacities.

Accord McAuliffe, 571 F. Supp. 2d at 406–07 (remanding for calculation of benefits where

hypothetical wrongly presumed plaintiff could read “any particular sized font over a sustained

period of time.”); Mathews v. Barnhart, 220 F. Supp. 2d 171, 175–76 (W.D.N.Y. 2002)

(remanding because “[a]s the vocational expert was not able to consider all of the plaintiff’s

psychological deficiencies before making his determination, I find that his testimony that the

plaintiff could perform the jobs of information clerk or surveillance system monitor technician is

not substantial evidence on which an ALJ may make a finding of non-disability.”).

       Accordingly, the ALJ erred at Step Five.




                                                 49
       E.      Issue of Remand

       Given the record as a whole and the deficiencies in the ALJ’s decision identified above,

rehearing is not warranted, and instead, this case will be remanded solely for the calculation and

payment of benefits.

       As the Second Circuit has noted, “[w]here application of the correct legal standard could

lead to only one conclusion, we need not remand.” Schaal v. Apfel, 134 F.3d at 504; see also

Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980) (“[W]e have reversed and ordered that

benefits be paid when the record provides persuasive proof of disability and a remand for further

evidentiary proceedings would serve no purpose.”). Given the Court’s determination regarding

Step Five, only one outcome is possible: the “record is clear that if the opinion of plaintiff’s

treating physician controls, there are no jobs in the national economy that plaintiff can perform.”

Morris v. Berryhill, 313 F. Supp. 3d 435, 441(W.D.N.Y. 2018). “As such, additional proceedings

would serve no proper purpose, and remand for the calculation and payment of benefits is

warranted.” Id.; see also Torres v. Colvin, No. 3:16-cv-809 (JAM), 2017 WL 1734020, at *3

(collecting cases remanding for calculation of benefits only where Commissioner fails to meet

Step Five burden).

       The significant delay in this case also merits remand for calculation only. See, e.g.,

McClain v. Barnhart, 299 F. Supp. 2d 309, 310 (S.D.N.Y. 2004). Ms. Shailer-Solak first

submitted her claim in 2011; she has not worked since then, and has endured a denial, an appeal

to the district court, remand, two hearings, and a subsequent second denial. Ms. Shailer-Solak is

entitled to her benefits without further delay. See Torres, 2017 WL 1734020, at *4 (“Plaintiff’s

claim has been pending for more than seven years and was already remanded by the District

Court once before. I am not persuaded that the Commissioner deserves a third opportunity to



                                                 50
carry her burden.”); Ardito v. Barnhart, No. 3:04-cv-1633 (MRK), 2006 WL 1662890, at *5–6

(D. Conn. May 25, 2006) (“Given the substantial time that has elapsed since the period in

question concluded, and the endless iterations this case has already endured, the Court declines

to remand the case to Defendant for reconsideration of Mr. Ardito’s claims.”).

    IV.      CONCLUSION

          For the reasons discussed above, the motion to reverse the decision of the Acting

Commissioner is GRANTED and the motion to affirm the decision of the Acting Commissioner

is DENIED. The Acting Commissioner’s Decision is VACATED and REMANDED for the

calculation and payment of benefits.

          The Clerk of the Court is respectfully directed to enter judgment for Ms. Shailer-Solak,

remand this case to the Acting Commissioner for calculation and payment of benefits, and close

this case.

          SO ORDERED at Bridgeport, Connecticut, this 20th day of March, 2019.

                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                  51
